Exhibit 10.5

AMENDED AND RESTATED

CASINO LEASE

BY AND BETWEEN

HRHH HOTEL/CASINO, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

(“LANDLORD”)

AND

LVHR CASINO, LLC

A NEVADA LIMITED LIABILITY COMPANY

(“TENANT”)

June 15, 2012



--------------------------------------------------------------------------------

AMENDED AND RESTATED CASINO LEASE

THIS AMENDED AND RESTATED CASINO LEASE (“Lease”) is made and entered into as of
the 15th day of June, 2012 (the “Execution Date”), by and between HRHH
HOTEL/CASINO, LLC, a Delaware limited liability company (“Landlord”), and LVHR
CASINO, LLC, a Nevada limited liability company (“Tenant”). The Landlord and
Tenant are sometimes referred to herein singly as a “Party” and collectively as
the “Parties.”

Recitals

A. Landlord owns the real property and improvements comprising the Hard Rock
Hotel & Casino, a mixed-use hotel and casino with dining, retail and
entertainment located at 4455 Paradise Road, Las Vegas, Nevada 89169 (the
“Resort”).

B. Landlord and LVHR CASINO, INC., a Nevada corporation (“Former LVHR”)
previously entered into that certain Casino Lease dated as of March 1, 2011 (the
“Original Lease”).

C. Contemporaneously herewith, the following has also occurred: (i) pursuant to
that certain Option Agreement dated as of March 1, 2011 by and between Warner
Gaming, LLC and Landlord, Affiliates of Landlord exercised the option and
acquired the entire equity interest in Former LVHR; (ii) subsequent to that
acquisition, Former LVHR was converted to a limited liability company, and is
now the entity referred to herein as “Tenant”.

D. Tenant desires to lease from Landlord and Landlord desires to lease to Tenant
(i) a portion of the Resort in which Gaming Operations (as hereinafter defined)
are presently being conducted, comprising approximately 75,000 square feet of
floor space (as reflected on Exhibit A) as well as all other gaming areas
located in and around the Resort’s swimming pool including, without limitation,
areas containing all front-of-the-house Casino-related slots, table games and
sports book and all areas used for Gaming purposes (“Gaming Operations
Location”) and (ii) the associated offices, back-of-the-house count rooms,
casino cages, and all surveillance areas within the Resort (collectively, the
“Casino Offices”). The Gaming Operations Location and the Casino Offices are
sometimes collectively referred to herein as the “Premises” and, together with
the fixtures that are permanently attached to the Premises, as the “Leased
Property”.

E. Landlord (together with certain Affiliates thereof) and WG-Harmon, LLC, a
Nevada limited liability company (the “Manager”) have entered into that certain
Amended and Restated Resort Management Agreement contemporaneously herewith (the
“Resort Management Agreement”), pursuant to which Manager is engaged to manage
the operations of the Resort (including the Gaming Operations), as well as
assets of certain of Landlord’s Affiliates.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree that the foregoing recitals are true and
correct and incorporated into this Lease and the Parties further agree that
Landlord will lease to Tenant, and Tenant will lease from Landlord, the Leased
Property on the following terms and conditions:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS; CONSTRUCTION

1.1 Definitions. As they are used in this Lease, the terms listed below shall
have the meaning assigned to them as follows:

“Affiliate” means, with respect to any Person, each Person that directly or
indirectly, controls or is controlled by or is under common control with such
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities
or by contract or otherwise.

“Applicable Laws” means, with respect to a Party, all Nevada Gaming Laws, other
laws, statutes, regulations, rules, ordinances, codes, licenses, permits and
orders, from time to time in existence, and all applicable judicial and
administrative and regulatory decrees, judgments and orders, of all Governmental
Authorities that are applicable to such Party and its performance in question.

“Approvals” means all permits, licenses, authorizations, registrations,
entitlements, waivers and exemptions issued by or required from any Governmental
Authority.

“Cash Balance” has the meaning ascribed to such term in accordance with GAAP.

“Casino Offices” has the meaning set forth for such term in Recital D.

“Column” has the meaning set forth for such term in Section 8.1.

“Environmental Laws” means any federal, state, or local law, statute, ordinance,
or regulation, whether now or hereafter in effect, pertaining to industrial
hygiene or the environmental conditions on, under, or about the Resort,
including, without limitation, the following as now or hereafter amended: Toxic
Substances Control Act, 15 U.S.C. Sec. 2601 et seq., as now or hereafter
amended, the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, 42 U.S.C. Sec. 9601 et seq. as now or hereafter amended, the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. Sec. 5901 et seq., as
now or hereafter amended, the Federal Hazardous Substances Act, 15 U.S.C. Sec.
1261 et seq., as now or hereafter amended, the Federal Water Pollution Control
Act, 33 U.S.C. Sec. 1251 et seq., as now or hereafter amended, the Clean Air
Act, 42 U.S.C. Sec. 7401, et seq., as now or hereafter amended, the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. Sec. 136 et seq., as now
or hereafter amended, the Emergency Planning and Community Right to Know Act of
1986, 42 U.S.C. Sec. 11001 et seq. as now or hereafter amended, the Occupational
Safety and Health Act of 1970, 29 U.S.C. Sec. 651 et seq., as now or hereafter
amended, the Hazardous Materials Transportation Act, 49 U.S.C. Sec. 1801 et
seq., as now or hereafter amended, the statutes of the State of Nevada found
currently at ch. 444, 445, 459,

 

2



--------------------------------------------------------------------------------

477, 590, 618 or in the Uniform Fire Code, 1991 edition; and any corresponding
state laws; and regulations rules, guidelines, or standards promulgated pursuant
to such laws, statutes and regulations, as such statutes, regulations, rules
guidelines, and standards are amended from time to time.

“Event of Default” has the meaning set forth for such term in Section 10.1 and
Section 10.4.

“Excess Cash” with respect to any month, means an amount equal to (i) the Cash
Balance with respect to Gaming Operations and existing as of the last day of
such calendar month, minus (ii) the Gaming Cash Amount; provided, however, that
if the foregoing calculation yields a value of zero (0) or less, then Excess
Cash for such month will be zero (0).

“Execution Date” has the meaning set forth for such term in the first paragraph
hereof.

“Facility Loan Documents” has the meaning set forth for such term in
Section 8.1.

“Facility Mortgage” has the meaning set forth for such term in Section 8.1.

“Facility Mortgagee” has the meaning set forth for such term in Section 8.1.

“Foreclosure Event” means any foreclosure, deed or assignment in lieu of
foreclosure, sale or assignment by a trustee pursuant to a power of sale, or
other transfer (voluntary or involuntary) of the Leased Property or any portion
thereof or interest therein in connection with the exercise of Facility
Mortgagee’s remedies under the Facility Mortgage or otherwise with respect to
the loan evidenced by the Facility Loan Documents.

“Former LVHR” has the meaning set forth for such term in the first paragraph
hereof.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, in each case which are in effect from time
to time.

“Gaming” has the meaning set forth for such term in the Gaming Act.

“Gaming Act” means the Nevada Gaming Control Act, Nevada Revised Statutes §§
463.010 et seq., as amended from time to time, or any successor statute thereto,
and any regulations promulgated thereunder, and any other requirements of the
Nevada Gaming Authorities.

“Gaming Assets” means the assets owned, leased, held or used by Tenant in
connection with the Gaming Operations, both tangible and intangible, including,
without limitation, all furniture, fixtures and equipment (including, without
limitation, all “Gaming devices” and “Associated equipment” as defined in the
Gaming Act), including but not limited to the Existing Gaming Assets, and any
replacements of any of the foregoing.

 

3



--------------------------------------------------------------------------------

“Gaming Cash Amount” means the sum of Eight Million Dollars ($8,000,000) and
provided, however, that the Gaming Cash Amount shall be subject to adjustment
from time to time by agreement of Landlord and Tenant as necessary to meet the
working capital requirements of the Gaming Operations and to ensure the prompt
payment of all expenses of the Gaming Operations.

“Gaming Operations” means any and all Gaming operated at the Resort.

“Gaming Operations Location” has the meaning set forth for such term in Recital
D.

“Governmental Authority” means, as to any Person, any federal, state, local, or
other governmental, regulatory or administrative agency, court, commission,
department, board, or other governmental subdivision, legislature, rulemaking
board, tribunal, or other governmental authority having jurisdiction over such
Person or its property or operations.

“Hazardous Materials” shall mean and include any substance or material
containing one or more of any of the following: “hazardous material,” “hazardous
waste,” “hazardous substance,” “regulated substance,” “petroleum,” “pollutant,”
“contaminant, “polychlorinated biphenyls,” “lead or lead-based paint”, as such
terms are defined in any applicable Environmental Laws in such concentration(s)
or amount(s) as may impose clean-up, removal, monitoring or other responsibility
under the Environmental Laws, as the same may be amended from time to time.

“Landlord” has the meaning set forth for such term in the first paragraph
hereof.

“Lease” has the meaning set forth for such term in the first paragraph hereof.

“Leased Property” has the meaning set forth for such term in Recital D.

“Manager” has the meaning set forth for such term in Recital E.

“Nevada Gaming Authorities” means the NGC, the NGCB, and the Clark County Liquor
and Gaming Licensing Board.

“NGC” means the Nevada Gaming Commission, or any successor agency thereto.

“NGCB” means the Nevada Gaming Control Board, or any successor agency thereto.

“Original Lease” has the meaning set forth for such term in Recital B.

“Party” or “Parties” has the meaning set forth for such term in the first
paragraph of this Lease.

“Person” or “Persons” means any natural person, partnership, limited liability
company, joint venture, corporation, trust, unincorporated organization, or
Governmental Authority.

“Premises” has the meaning set forth for such term in Recital D.

 

4



--------------------------------------------------------------------------------

“Public Areas” means, with respect to each of the Premises and the portion of
the Resort not comprising the Premises, public areas as they exist from time to
time including, but not limited to, parking areas, driveways, private roadways,
walkways, stairways, corridors, entryways, and restroom facilities.

“Rent” has the meaning set forth for such term in Section 4.1.

“Resort” has the meaning set forth for such term in Recital A.

“Resort Management Agreement” has the meaning set forth for such term in Recital
E.

“Sports Book Sublease” means that certain Race Book and Sports Pool Lease
Agreement dated as of July 21, 2010 by and between the Existing Gaming Assets
Owner and Cantor (G&W) Nevada, L.P.

“Standards” means the standards of operation, service, and maintenance of the
Leased Property, which shall be: (i) in a manner consistent with the
requirements and limitations set forth in this Agreement, the Management
Agreements and all Applicable Laws; (ii) in a manner reasonably likely to
protect and preserve the assets that comprise the Leased Property and enhance
the long term value of the Leased Property over the Term; and (iii) in
accordance with standards, policies and programs in effect from time to time
that Landlord reasonably determines are applicable to the operation of the
Leased Property. In determining the specific or referenced standards applicable
to items (ii) and (iii) above, and any other physical and operational standards
of the Leased Property, the standards at the Las Vegas hotels owned by the
following publicly traded companies: MGM Hotels International, and Las Vegas
Sands Corp., shall constitute the primary standards of reference, taking into
consideration the unique nature and character of the Leased Property location.

“Subordinate Mortgagee” has the meaning set forth for such term in Section 8.1.

“Successor Landlord” has the meaning set forth for such term in Section 9.3.

“Tenant” has the meaning set forth for such term in the first paragraph hereof.

“Term” has the meaning set forth in Section 2.1.

“Vegas HR Private Limited” has the meaning set forth for such term in
Section 8.1.

1.2 Captions; Section References. The captions for each Section and Subsection
are intended for convenience only. Unless expressly indicated otherwise,
references in this Lease to “Sections” and “Articles” are references to sections
of and articles of this Lease.

1.3 Other Rules of Construction. Except as otherwise expressly provided herein:

(a) defined terms have the meanings assigned to them in this Lease and include
the plural as well as the singular;

 

5



--------------------------------------------------------------------------------

(b) pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms;

(c) the words “herein,” “hereof,” “herewith,” “hereunder,” and “hereto,” and
other words of similar import, refer to this Lease as a whole and not to any
particular Section or other subdivision hereof; and

(d) the words “include,” “including” and other words of similar import mean
“include, without limitation” or “including, without limitation,” regardless of
whether any reference to “without limitation” or words of similar import is
made.

ARTICLE 2

TERM

2.1 Term. The term of this Lease shall begin on the Execution Date and continue
until the tenth (10th) anniversary of the Execution Date (the “Term”). The Term
shall automatically renew for successive one year periods for so long as the
Leased Property is owned by Landlord and operated by Manager, unless terminated
by either party pursuant to Section 10.6. This Lease shall automatically
terminate upon the expiration of the Term. The provisions of the Original Lease
shall determine the rights, remedies, powers, privileges, liabilities and
obligations of Landlord and Tenant relating to periods through the Execution
Date, and the provisions of this Lease shall determine the rights, remedies,
powers, privileges, liabilities and obligations of Landlord and Tenant relating
to the Term.

2.2 Holding Over. In the event Tenant remains in possession of the Leased
Property after the expiration of the Term, such holding over shall create a
month-to-month tenancy, subject to all of the other terms and conditions hereof.
During any such holdover period, either Landlord or Tenant shall have the right
to terminate this Lease upon not less than ninety (90) days’ written notice to
Landlord.

ARTICLE 3

LEASE

3.1 Demise of Leased Property. Landlord hereby leases and demises to Tenant, for
the Term and any holdover period(s) as described in Section 2.2, and Tenant
hereby leases from Landlord for such period, the Leased Property. In connection
with the foregoing, Tenant shall lawfully, peaceably and quietly have, hold,
occupy and enjoy the Leased Property during the Term without hindrance or
ejection by Landlord or by any Persons lawfully claiming under Landlord (subject
to the terms and provisions of Article 10 hereof).

3.2 Use of Public Areas. Landlord hereby grants to Tenant and its employees,
agents, customers and invitees non-exclusive easement and right of access
through and across the Public Areas of the Resort for purposes of ingress and
egress to the Leased Property, and for other purposes consistent with the
intended uses of such Public Areas. Without limitation of the foregoing,
Landlord agrees that non-dedicated parking areas of the Resort may be used by
Gaming Customers. Tenant hereby grants to Landlord, its employees, agents,
customers and invitees a non-exclusive easement and right of access through and
across the Public Areas of the Gaming Operations Location for purposes of
ingress and egress to the other portions of the Resort, and for other purposes
consistent with the intended uses of such Public Areas.

 

6



--------------------------------------------------------------------------------

3.3 Conduct of Gaming Operations. Landlord understands and agrees that Tenant
will have complete control over the Gaming Operations on the Leased Property
during the Term, and that Tenant shall be free to conduct the Gaming Operations
on the Leased Property.

ARTICLE 4

RENT; OTHER PAYMENTS

4.1 Rent. During the Term, Tenant shall pay to Landlord rent for the Leased
Property (“Rent”) in the amount of One Dollar and no/100 ($1.00) per month,
which shall be paid for each calendar month during the Term on the last day of
such month in arrears. Rent for any partial calendar month shall be prorated on
the basis of the number of days in such month falling within the Term divided by
the number of days within such calendar month.

4.2 Payment. Landlord hereby irrevocably instructs Tenant to make all payments
of Rent and other payments required to be paid by Tenant to Landlord hereunder,
without offset, deduction, prior notice or demand, in lawful money of the United
States of America, to the lockbox account designated in accordance with
Section 9.2 or in the absence of any such lockbox instructions, to the address
for Landlord set forth in Section 13.10 or at such other place as Landlord may
from time to time designate in writing.

4.3 Excess Cash. For each calendar month during the Term, Tenant will calculate
and certify in writing to Landlord the amount of Excess Cash with respect to
such month, and to the extent of Excess Cash for such month, Tenant will,
subject to Section 9.2, remit to Landlord the Excess Cash for such month.

ARTICLE 5

LANDLORD OBLIGATIONS

5.1 Utilities. Landlord, at its cost and expense, shall provide or cause to be
provided, throughout the Term (and any holdover periods) to the Premises, all
necessary and appropriate utility services, including, but not limited to,
water, electricity, telephone, sewer, gas, fuel, garbage disposal and cable
services, and including any and all charges for initiating and terminating such
services such as disconnection fees, “hook-up” fees and similar costs and fees
(other than satellite and race fees related to the race and sportsbook).

5.2 Compliance with Applicable Laws. Landlord shall comply with all Applicable
Laws affecting the Resort (other than the Leased Property, except to the extent
of Landlord’s interest in the Real Property).

5.3 Landlord Maintenance. Landlord agrees that, from and after the Execution
Date and at all times during the Term, it will at its sole cost and expense,
keep neat and clean, and maintain in good order, condition and repair, the
Leased Property and every part and portion thereof, in a tenantable and
attractive condition, consistent with the terms hereof, and Landlord shall with
commercially-reasonable promptness and diligence and subject to the requirements
of the Facility Mortgage, make all necessary and appropriate repairs and
replacements thereto, including, but not limited to all necessary capital
expenditures.

 

7



--------------------------------------------------------------------------------

ARTICLE 6

USE OF LEASED PROPERTY AND TENANT OBLIGATIONS

6.1 Conduct of Gaming Operations. It is understood, and Tenant so agrees, that
the Leased Property, at all times during the Term, shall be used and occupied by
Tenant solely for the conduct of the Gaming Operations in compliance with all
Applicable Laws. Subject in all respects to the foregoing, Tenant shall conduct
the Gaming Operations on a twenty four (24) hours-a-day, seven (7) days-a-week
basis, and Tenant shall be responsible for collecting all revenues from the
conduct of the Gaming Operations.

6.2 Tenant Use of Casino Premises. Without limiting the Landlord’s obligations
under Section 5.3, Tenant shall use commercially reasonable efforts to keep the
Leased Property clean and in good working order, subject to ordinary wear and
tear, but in all events subject to compliance with the Standards.

6.3 Non-Interference. Tenant shall not do, permit or suffer anything to be done
or kept upon the Premises which will obstruct or interfere with the rights of
Landlord.

6.4 Compliance With Easements. The use of the Leased Property by Tenant, its
Affiliates, agents, employees, servants, contractors, licensees, customers or
business invitees, shall at all times be in compliance with all covenants,
conditions and restrictions, easements, reciprocal easement agreements, rights
of access, and other matters presently of public record or which may hereafter
be placed of public record, which affect the Leased Property or the Resort, or
any part thereof. Tenant expressly acknowledges and agrees that Landlord shall
have the right to record against the Resort additional covenants, conditions,
restrictions, easements, reciprocal easement agreements, rights of access and/or
other matters without the consent of Tenant. Tenant’s rights under this Lease
shall be subordinate to covenants, conditions, restrictions, easements,
reciprocal easement agreements, rights of access and other comparable
encumbrances that are intended to encumber or benefit the property in
perpetuity.

6.5 Compliance with Applicable Laws; Tenant Maintenance. Tenant shall comply
with all Applicable Laws during the Term and affecting the Leased Property or
Tenant’s use thereof. Tenant shall not use the Leased Property so as to create
waste or constitute a nuisance or disturbance. Tenant shall keep the Gaming
Assets and any other personal property of Tenant located on the Premises neat
and clean and maintained in good working order, condition and repair, subject to
ordinary wear and tear. The Gaming Assets are subject to the security interest
of the Facility Mortgagee under the Facility Loan Documents, and must be kept
and maintained in compliance with the requirements of such security interest.
All such repairs shall be made in a good, workmanlike manner, consistent with
industry standards, in accordance with all Applicable Laws relating to any such
work, and in compliance with the Standards.

6.6 Compliance with Facility Loan Documents. Tenant shall not use the Premises
or the Gaming Assets in any manner that would violate any restrictions in the
Facility Loan Documents or cause a default by Landlord under the Facility Loan
Documents, and shall otherwise comply with all applicable provisions of the
Facility Loan Documents during the Term.

 

8



--------------------------------------------------------------------------------

6.7 Hazardous Materials. Tenant shall not use the Premises for the generation,
storage, manufacture, production, releasing, discharge, or disposal or any
Hazardous Materials or allow or suffer any other Person to do so, except in full
compliance with all Applicable Laws.

6.8 Alterations. Tenant shall not make any structural or non-structural
alteration or replacement (whether interior or exterior, ordinary or
extraordinary) of any nature or description to the Premises without having first
obtained Landlord’s prior written approval thereof and to the extent involving
structural alterations, Facility Mortgagee’s approval unless such alterations
are required by a Governmental Authority or to comply with Applicable Law.

6.9 Surrender of Improvements. All additions, improvements and fixtures,
including but not limited to trade fixtures, which may be made or installed by
either Landlord or, if consented to by Landlord pursuant to Section 6.8, by
Tenant, upon the Leased Property during the Term shall remain upon the Leased
Property and, at the termination of this Lease, shall be surrendered with the
Leased Property as a part thereof. At the termination of this Lease, the Leased
Property shall be surrendered to Landlord in “broom clean” condition.

6.10 Redelivery of Leased Property. Upon expiration or earlier termination of
this Lease, Tenant shall redeliver the Leased Property, including the
Improvements, to Landlord generally in the same condition as it existed at the
commencement of the Term, ordinary wear and tear excepted, except to the extent
of any betterments made by Landlord or Tenant.

ARTICLE 7

INSURANCE

7.1 Landlord Insurance. Landlord shall obtain and maintain, or cause to be
maintained, at all times during the Term and at its own expense, insurance
coverage in connection with the Resort required pursuant to the Facility Loan
Documents.

7.2 Tenant Insurance. Tenant shall, at all times during the Term and at its own
expense, maintain in full force and effect the insurances required by Landlord
from time to time.

ARTICLE 8

FACILITY MORTGAGES

8.1 Landlord May Grant Liens. Without the consent of Tenant but subject to the
Facility Loan Documents, Landlord may, subject to the terms and conditions set
forth in this Section 8.1, from time to time, directly or indirectly, create or
otherwise cause to exist any lien upon Landlord’s interest in the Leased
Property or the Resort, or any portion thereof or interest therein (any such
lien, as the same may be amended, modified, restated or replaced from time to
time, a “Facility Mortgage”; and the holder of any such Facility Mortgage from
time to time, including any such holder’s successors and assigns, a “Facility
Mortgagee”), whether to secure any borrowing or other means of financing or
refinancing. As of the date hereof, the Facility Mortgage is that certain
Construction Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Financing Statement (Fixture Filing), dated as of February 2, 2007, as
modified

 

9



--------------------------------------------------------------------------------

by (i) that certain Modification of Construction Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Financing Statement (Fixture Filing)
and Other Loan Documents, dated as of November 6, 2007, made by Landlord, HRHH
IP, LLC, a Delaware limited liability company, HRHH Development, LLC, a Delaware
limited liability company, HRHH Cafe, LLC, a Delaware limited liability company
and HRHH Gaming, LLC, a Nevada limited liability company, collectively as
trustors, for the benefit of Column Financial, Inc., a Delaware corporation
(“Column”), as beneficiary, (ii) that certain Second Modification of
Construction Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Financing Statement (Fixture Filing) and Second Modification of Assignment
of Leases and Rents, dated as of December 24, 2009, made by and among Vegas HR
Private Limited, a Singapore corporation (“Vegas HR Private Limited”), and the
other trustors named in the foregoing clause (i), (iii) that certain Third
Modification of Construction Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Financing Statement (Fixture Filing) and Third
Modification of Assignment of Leases and Rents among Vegas HR Private Limited
and the other trustors named in the foregoing clause (i), (iv) that certain
Fourth Modification of Construction Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement (Fixture Filing) among Vegas
HR Private Limited and the other trustors named in the foregoing clause (i), and
(v) that certain Omnibus Amendment and Joinder to Fourth Amended and Restated
Loan Agreement and Loan Documents, by and among Vegas HR Private Limited, the
other trustors named above, and Tenant. As of the date hereof, the Facility
Mortgagee is Vegas HR Private Limited, pursuant to an Assignment and Assumption
(Senior Loan), dated as of November 9, 2007, by and between Column, as assignor,
and Vegas HR Private Limited, as assignee. Tenant acknowledges that, as of the
date hereof, Landlord is also encumbering Landlord’s interest in the Lease
Property and Resort pursuant to a second priority deed of trust in favor of
Brookfield Financial, LLC – Series B (“Subordinate Mortgagee”). A Facility
Mortgage, the loan agreement pursuant to which such Facility Mortgage was
granted and the other loan documents entered into in connection therewith shall
be referred to collectively herein as “Facility Loan Documents.”

8.2 Tenant Cooperation. Tenant shall, upon the request of Landlord or any
Facility Mortgagee(s), and to the extent in Tenant’s possession, (i) provide
Landlord and/or any Facility Mortgagee(s) with copies of all licenses, permits,
occupancy agreements, operating agreements, leases, contracts, notes, inspection
reports, studies, appraisals, assessments, default or other notices and similar
materials reasonably requested in connection with any existing or proposed
financing of the Resort or the Leased Property, and (ii) execute such reasonable
collateral assignments with respect to the licenses and any of the other
aforementioned agreements relating to the Resort or the Leased Property as
Landlord and/or such Facility Mortgagee(s) may reasonably request in connection
with any such financing, provided that no such collateral assignment shall
modify the terms of this Lease.

ARTICLE 9

SUBORDINATION; NON-DISTURBANCE; ATTORNMENT; RIGHT TO CURE

9.1 Subordination of Lease. This Lease, and any and all rights of Tenant
hereunder, are and shall be subject and subordinate to any Facility Mortgage and
the other related Facility Loan Documents, and all renewals, extensions,
modifications, consolidations and replacements thereof, and to each and every
advance made or hereafter to be made under any such Facility

 

10



--------------------------------------------------------------------------------

Mortgage or other related Facility Loan Documents. This Section shall be
self-operative and no further instrument of subordination shall be required,
provided, however, that Tenant shall execute a memorandum of lease in form and
substance reasonably satisfactory to Landlord and Facility Mortgagee and in
recordable form which specifically includes the subordination provisions of this
Section 9.1. Notwithstanding and without limiting the foregoing, in confirmation
of such subordination, Tenant shall promptly execute, acknowledge and deliver
any instrument that Landlord, any Facility Mortgagee, or any of their respective
successors in interest may reasonably request to evidence such subordination and
this Lease shall be terminable by a Successor Landlord in connection with or
following a Foreclosure Event pursuant to the terms of such subordination
instrument. Tenant shall not unreasonably withhold its consent to any amendment
to this Lease reasonably required by any Facility Mortgagee, provided that such
amendment does not (i) increase Tenant’s rental obligations or other financial
obligations hereunder, or (ii) have a material adverse effect upon Tenant’s
rights hereunder, or (iii) materially increase Tenant’s non-economic obligations
hereunder, or (iv) decrease Landlord’s obligations hereunder.

9.2 Cash Management Procedures. For any period during which cash management
procedures are implemented by or on behalf of any Facility Mortgagee, Tenant
shall pay Rent and any other amounts payable hereunder (including the Excess
Cash) to such Facility Mortgagee’s lockbox account as designated by such
Facility Mortgagee in writing.

9.3 Successor Landlord. In the event that any Facility Mortgagee or the nominee
or designee of any Facility Mortgagee shall succeed to the rights of Landlord
under this Lease (any such person, a “Successor Landlord”), whether through
possession or a Foreclosure Event or delivery of a new deed, or otherwise, at
such Successor Landlord’s election, in its absolute discretion, such Successor
Landlord may elect to recognize Tenant’s rights under this Lease as herein
provided and, in such event, Tenant shall attorn to and recognize the Successor
Landlord as Tenant’s landlord under this Lease and Tenant shall promptly execute
and deliver any instrument that such Successor Landlord may reasonably request
to evidence such attornment (provided that such instrument does not alter the
terms of this Lease), whereupon, this Lease shall continue in full force and
effect as a direct lease between the Successor Landlord and Tenant upon all of
the terms, conditions and covenants as are set forth in this Lease, except that
the Successor Landlord shall not be (a) liable in any way to Tenant for any act
or omission, neglect or default on the part of any prior landlord under this
Lease, (b) responsible for any monies owing by or on deposit with any prior
landlord to the credit of Tenant (except to the extent actually paid or
delivered to the Successor Landlord), (c) subject to any counterclaim or setoff
which theretofore accrued to Tenant against any prior landlord, (d) bound by any
modification of this Lease entered into subsequent to the execution of the
applicable Facility Mortgage unless consented to by the applicable Facility
Mortgagee as required under this Lease, or by any previous prepayment of Rent
for more than one (1) month in advance of the date due hereunder, which was not
approved in writing by the applicable Facility Mortgagee, (e) liable to Tenant
beyond the Successor Landlord’s interest in the Resort and the rents, income,
receipts, revenues, issues and profits issuing from the Resort, (f) responsible
for the performance of any work to be done by Landlord under this Lease to
render the Premises ready for occupancy by Tenant, (g) required to remove any
Person occupying the Premises or any part thereof, except if such Person claims
by, through or under the Successor Landlord, or (h) required to pay Manager any
Sale Buy-Out Amount. Tenant agrees at any time and from time to time to execute
a suitable instrument in confirmation of Tenant’s agreement to attorn, as
aforesaid.

 

11



--------------------------------------------------------------------------------

9.4 Notice to Facility Mortgagee(s). No default notice from Tenant to Landlord
under this Lease shall be effective unless and until a copy of the same is given
to any Facility Mortgagee(s). The curing of any Landlord default by any Facility
Mortgagee(s) shall be treated as performance by Landlord, provided any such cure
shall be made within the time periods set forth herein (as extended by this
Section 9.4 and Section 10.4). Any Facility Mortgagee(s) shall have the right
but not the obligation to remedy any Landlord default under this Lease, or to
cause any default of Landlord under this Lease to be remedied, and for such
purpose Tenant hereby grants any Facility Mortgagee(s), in addition to the
period given to Landlord for remedying defaults, an additional thirty (30) days
to remedy, or cause to be remedied, any such default. Tenant shall accept
performance by any Facility Mortgagee(s) of any term, covenant, condition or
agreement to be performed by Landlord under this Lease with the same force and
effect as though performed by Landlord. No Landlord default under this Lease
shall exist or shall be deemed to exist (i) as long as any Facility Mortgagee,
in good faith, shall have commenced to cure such default within the
above-referenced time period and shall be prosecuting the same to completion
with reasonable diligence, subject to Force Majeure, or (ii) if possession of
the Premises is required in order to cure such default, or if such default is
not susceptible of being cured by any Facility Mortgagee, as long as any
Facility Mortgagee, in good faith, shall have notified Tenant that such Facility
Mortgagee intends to institute proceedings under the Facility Loan Documents,
and, thereafter, as long as such proceedings shall have been instituted and
shall be prosecuted with reasonable diligence. Neither any Facility Mortgagee
nor any Successor Landlord shall become liable under this Lease unless and until
such Facility Mortgagee or such other Successor Landlord becomes, and then only
with respect to periods in which such Facility Mortgagee or such other Successor
Landlord remains, the owner of the Premises. In no event shall any Facility
Mortgagee or any other Successor Owner have any personal liability as successor
to Landlord, and Tenant shall look only to the estate and property of such
Facility Mortgagee or such other Successor Owner in the Leased Property for the
satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) requiring the payment of money in the event of any default by
any Facility Mortgagee or other Successor Owner as landlord under this Lease,
and no other property or assets of any Facility Mortgagee or any other Successor
Owner shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies with respect to this Lease. Any Facility
Mortgagee shall have the right, without Tenant’s consent, to foreclose its
Facility Mortgage either judicially or pursuant to the power of sale or to
accept a deed in lieu of foreclosure of such Facility Mortgage or to exercise
any other rights or remedies available under the Facility Loan Documents and in
connection therewith terminate this Lease.

9.5 Consent of Facility Mortgagee(s). Neither the Landlord nor the Tenant shall
modify, amend or supplement this Lease, without, in each instance, the consent
of any Facility Mortgagee(s), which consent may be granted or withheld in
accordance with the terms of the Facility Loan Documents, and any attempted
modification, amendment or supplement without the consent of any Facility
Mortgagee(s) as provided herein shall be void ab initio.

 

12



--------------------------------------------------------------------------------

ARTICLE 10

EVENTS OF DEFAULT; EARLY TERMINATION

10.1 Tenant’s Default. The occurrence of any one or more of the following events
shall be an “Event of Default” under this Lease:

(a) Tenant shall default in the payment of any sum of money required to be paid
hereunder, and shall fail to cure such default within ten (10) calendar days
after written notice from Landlord;

(b) Tenant shall default in the performance of any other term, covenant or
condition of this Lease on the part of Tenant to be kept and performed and such
default continues for thirty (30) calendar days after written notice thereof
from Landlord to Tenant; provided, however, that if the default complained of in
such notice is of such a nature that the same can be rectified or cured, but
cannot with reasonable diligence be done within said thirty (30) calendar-day
period, then such longer time as may be reasonably necessary to cure such breach
(but not to exceed one hundred twenty (120) days) provided Tenant is diligently
pursuing such cure.

10.2 Remedies. Upon the occurrence of an Event of Default (subject to all
applicable rights of notice and cure), as its sole and exclusive remedy,
Landlord shall have the right to declare the Term ended and, subject to
Applicable Laws, to re-enter the Premises and take possession thereof, and to
terminate all of the rights of Tenant in and to the Leased Property.

10.3 Waiver by Landlord. The waiver by Landlord of any particular Event of
Default or breach of any of the terms, covenants or conditions hereof on the
part of Tenant to be kept and performed shall not be a waiver of any preceding
or subsequent Event of Default or breach of the same or any other term, covenant
or condition contained herein. Landlord’s failure to insist upon strict
performance of any of the terms, conditions or covenants herein shall not be
deemed to be a waiver of any rights or remedies of Landlord. The subsequent
acceptance of Rent by Landlord shall not be construed to be a waiver of any
preceding breach by Tenant of any term, covenant or condition of this Lease
other than the failure of Tenant to pay the particular Rent or other payment or
portion thereof so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such rental or other payment. No
payment by Tenant or receipt by Landlord of a lesser amount than the Rent shall
be deemed to be other than on account of the earliest Rent due and payable
hereunder (subject in all respects to all applicable provisions of Article 4),
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as Rent be deemed an accord and satisfaction, and Landlord
may accept any such check or payment without prejudice to Landlord’s right to
recover the balance of such Rent or pursue any other remedy provided in this
Lease or in law or equity. This Section 10.3 may not be waived.

10.4 Default by Landlord. In the event Landlord fails or refuses to perform any
of the provisions, covenants or conditions of this Lease on Landlord’s part to
be kept or performed, then Tenant, prior to exercising any right or remedy
Tenant may have against Landlord on account of such default, shall give written
notice to Landlord and any Facility Mortgagee(s) of such default, specifying in
said notice the default with which Landlord is charged, and Landlord shall not
be deemed in default if the same is cured within thirty (30) calendar days of
receipt of

 

13



--------------------------------------------------------------------------------

said notice; provided, however, that if the default complained of in the notice
is of such a nature that the same can be rectified or cured by Landlord, but
cannot with reasonable diligence be rectified or cured by Landlord within said
thirty (30) calendar-day period, then such default shall be deemed to be
rectified or cured if Landlord within a thirty (30) calendar-day period shall
commence the rectification and curing thereof and shall continue thereafter with
all due diligence to cause such rectification and curing to proceed. Upon the
occurrence of a default hereunder by Landlord, and subject to applicable rights
of notice and cure as provided in this Section 10.4, as its sole and exclusive
remedy, Tenant may exercise the right to terminate this Lease.

10.5 Compliance with Applicable Laws. Notwithstanding any other term or
provision of this Lease to the contrary, with respect to any termination of this
Lease, this Lease will remain in effect for as long as may be required in order
for Tenant to comply with all Applicable Laws with respect to the Tenant’s
termination of the conduct of the Gaming Operations, as such Applicable Laws may
apply with respect to the facts and circumstances of any such termination, and
the effective date of any termination of this Lease will reflect the foregoing.

10.6 At Will Termination. Either Party may, with or without cause and at any
time during the Term, terminate this Lease upon thirty (30) days’ prior written
notice to Tenant, without the payment of any termination fee or other similar
payment.

ARTICLE 11

ASSIGNMENT OR SUBLETTING

11.1 Assignment. Except for the Sports Book Sublease, Tenant shall not assign,
mortgage, pledge, hypothecate or encumber this Lease nor leasehold estate hereby
created or any interest herein, or sublet the Leased Property or any portion
thereof, or license the use of all or any portion of the Leased Property without
Landlord’s prior written consent, which determination shall be made in
Landlord’s sole discretion; provided, however, any such assignee must have all
Approvals necessary for such Assignee’s performance of its respective
obligations hereunder. Tenant shall not assign its interest under the Lease in
any manner that would result in a third party becoming the “Tenant” under this
Lease without the prior written consent of Landlord and Facility Mortgagee. The
acceptance of Rent by Landlord from any other Person shall not be deemed to be a
waiver of any provision of this Lease or consent to the assignment of Tenant’s
interest in this Lease. Absent a written agreement to the contrary which is
executed by Landlord, no assignment, mortgage, pledge, hypothecation or
encumbrance of this Lease by Tenant shall act as or effect a release of Tenant
from any of the agreements, obligations and covenants of this Lease to be
performed by Tenant hereunder.

11.2 No Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation hereof, or the termination of this Lease by Landlord
pursuant to any provision contained herein, shall not work a merger, but at the
option of Landlord, shall either terminate any or all existing subleases or
subtenancies, or operate as an assignment to Landlord of any and all such
subleases or subtenancies as determined by Landlord, exercisable in Landlord’s
sole discretion.

 

14



--------------------------------------------------------------------------------

11.3 No Passage by Law. It is understood and agreed that neither this Lease nor
any interest herein or hereunder, nor any estate hereby created in favor of
Tenant, shall pass by operation of law under any state or federal insolvency;
bankruptcy or inheritance act, or any similar Applicable Law now or hereafter in
effect, to any trustee, receiver, assignee for the benefit of creditors, heir,
legatee, devisee, or any other Person whomsoever without the express prior
written consent of Landlord, exercisable in Landlord’s sole discretion, and
subject to Applicable Laws.

ARTICLE 12

RIGHT OF ACCESS

12.1 Leased Property. Subject to Applicable Laws (including, without limitation,
the Gaming Act), Landlord and its authorized agents and representatives shall be
entitled to enter the Leased Property at any reasonable time for the purpose of
(a) observing, posting or keeping posted thereon notices provided for hereunder,
and such other notices as Landlord may reasonably deem necessary or appropriate
for protection of Landlord, its interest or the Leased Property, (b) inspecting
the Leased Property or any portion thereof, (c) inspecting the Leased Property
relative to concerns over use, storage or disposal of Hazardous Materials, and
(d) making repairs to the Leased Property or any other portion of the Property
and performing any work therein or thereon which Landlord may reasonably elect
or be required to make hereunder, including, without limitation, Landlord’s
maintenance and repairs, or which may be necessary to comply with any Applicable
Laws or any applicable standards that may, from time to time, be established by
an insurer, or which Landlord may reasonably deem necessary or appropriate to
prevent waste, loss, damage or deterioration to or in connection with the Leased
Property or any other portion of the Resort or for any lawful purpose. In no
event shall Landlord have access to any area for which access is restricted in
accordance with the Gaming Act, except pursuant to such laws. Landlord shall
have the right to use any means which Landlord may reasonably deem proper to
open all doors in the Leased Property in an emergency. Entry into the Leased
Property obtained by Landlord by any such means shall not be deemed to be
forcible or unlawful entry into, or a detainer of, the Leased Property, or an
eviction of Tenant from the Leased Property or any portion thereof. Nothing
contained herein shall impose or be deemed to impose any duty on the part of
Landlord to do any work or repair, maintenance, reconstruction or restoration,
which under any provision of this Lease is required to be done by Tenant, and
any performance thereof by Landlord shall not constitute a waiver of Tenant’s
default in Tenant’s failure to do the same.

ARTICLE 13

MISCELLANEOUS PROVISIONS

13.1 Governing Law. This Agreement and the rights and obligations of the Parties
shall be construed and governed by the laws of the State of Nevada.

13.2 Severability. If any of the terms or provisions hereof shall be held
invalid or unenforceable, such terms or provisions will be deemed reformed
(without requirement of the execution of an amendment by the Parties hereto) to
the extent required for such term or provision to be held valid or enforceable,
as applicable; and further, no such invalidity or unenforceability shall affect
any of the other terms or provisions hereof.

 

15



--------------------------------------------------------------------------------

13.3 Successors and Assigns. Except as herein otherwise expressly provided, the
terms hereof shall be binding upon and shall inure to the benefit of the heirs,
executors, administrators, successor and assigns of Landlord and Tenant, subject
to restrictions on assignment of this Lease as provided herein.

13.4 Force Majeure. Neither Party shall be in default in the performance of its
obligations under this Lease if such failure of performance is due to causes
beyond its reasonable control, including acts of God, war, fires, floods, or
accidents causing damage to or destruction of the Leased Property, or any other
causes, contingencies, or circumstances not subject to such Party’s reasonable
control which prevent or hinder performance of this Agreement; provided,
however, in no event will the provisions of this Section 13.4 excuse an
obligation of a Party to make a payment as required in accordance with the terms
and provisions of this Agreement.

13.5 Waivers. No failure or delay by either Party to insist upon the strict
performance of any covenant, agreement, term or condition of this Lease, or to
exercise any right or remedy consequent upon the breach thereof, shall
constitute a waiver of any such breach or any subsequent breach of such
covenant, agreement, term or condition. No waiver of any breach shall affect or
alter this Lease, but each and every covenant, agreement, term and condition of
this Lease shall continue in full force and effect with respect to any other
then-existing or subsequent breach thereof.

13.6 Entire Agreement. This Lease contains the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior agreements, representations, understandings, offers and
communications regarding such subject matter, whether oral or written.

13.7 Amendment. This Lease may be amended only by a written instrument duly
executed by each Party hereto, and consented to by any Facility Mortgagee.

13.8 No Partnership. Nothing contained in this Lease shall be deemed or
construed by the Parties hereto or by any third party to create the relationship
of principal and agent or to partnership or of joint venture or of any
association between Landlord and Tenant, nor shall anything contained herein be
deemed to create any relationship between Landlord and Tenant other than the
relationship of Landlord and Tenant.

13.9 Time. Time of the essence of this Lease and all of the terms and conditions
hereof; provided, however, that whenever any determination is to be made or
action is to be taken on a date specified in this Lease, if such date shall fall
on a Saturday, Sunday or legal holiday under the laws of the State, or the
United States, then in such event said date shall be extended to the next day
which is not a Saturday, Sunday or legal holiday.

 

16



--------------------------------------------------------------------------------

13.10 Notice. All notices and other communications under this Lease shall be in
writing and shall be deemed given (a) when delivered personally by hand (with
written confirmation of receipt), (b) one business day following the day sent by
overnight courier (with written confirmation of receipt), (c) by facsimile with
report of confirmation during business hours, in each case at the following
addresses or telecopier number (or to such other address or numbers as a Party
may have specified by notice given to the other Party pursuant to this
provision):

 

If to Landlord:    HRHH Hotel/Casino, LLC   

Theresa Hoyt

Senior Vice President

Brookfield Real Estate Financial Partners, LLC

Three World Financial Center

200 Vesey Street, 11th Floor

New York, NY 10281-1021

Facsimile: 212-417-7263

E-mail: theresa.hoyt@brookfield.com

   with a copy to:   

Hard Rock Hotel & Casino

4455 Paradise Road

Las Vegas, NV 89169

Attention: Katie Fellows, Vice President and General Counsel

Facsimile: (702) 693-5557

E-mail: kfellows@hrhvegas.com

If to Tenant:    LVHR Casino, LLC   

Theresa Hoyt

Senior Vice President

Brookfield Real Estate Financial Partners, LLC

Three World Financial Center

200 Vesey Street, 11th Floor

New York, NY 10281-1021

Facsimile: 212-417-7263

E-mail: theresa.hoyt@brookfield.com

  

with a copy to:

  

Hard Rock Hotel & Casino

4455 Paradise Road

Las Vegas, NV 89169

Attention: Katie Fellows, Vice President and General Counsel

Facsimile: (702) 693-5557

E-mail: kfellows@hrhvegas.com

Electronic mail addresses are for convenience only, and any notice sent by
e-mail must also be sent by one of the means specified above to be deemed
effectively given.

13.11 Counterparts. This Lease may be executed in counterparts and all of such
counterparts, taken together, shall be deemed part of one instrument.

13.12 Gaming Authorities Requirements. Landlord and Tenant agree that
notwithstanding any of the provisions herein, if at any time during the Term,
the Nevada Gaming

 

17



--------------------------------------------------------------------------------

Authorities require or prohibit any act on the part of Landlord or Tenant,
Landlord or Tenant, as applicable, shall comply with such requirement or
prohibition as the case may be, and any such compliance shall not be deemed a
breach of this Lease.

13.13 Further Assurances. Each party will, from time to time after the execution
of this Lease, execute and deliver such instruments, documents and assurances
and take such further acts as the other party may reasonably request to carry
out the purpose and intent of this Lease without undue delay. Any party who
fails to comply with this Section 13.13 shall reimburse the other party for any
direct expenses, including attorneys’ fees and court costs, which, as a result
of this failure, become reasonably necessary for carrying out this Lease.

13.14 Subject to Facility Loan Documents. This Lease is subject to the terms and
conditions of the Facility Loan Documents. To the extent there is a conflict
between the Facility Loan Documents and the non-economic terms of this Lease,
the terms of the Facility Loan Documents shall govern. Each of the Landlord and
Tenant expressly agree and acknowledge that any Facility Mortgagee and its
successors and assigns, but no other person or entities, are third- party
beneficiaries hereof.

13.15 Consents and Approvals. Where approval or consent or other action of the
Tenant is required, such approval shall mean the written approval of the
Tenant’s representative, who, as between Tenant and Landlord, shall be provided
with all requisite corporate authority to act on behalf of Tenant for purposes
of this Agreement. Where approval or consent or other action of the Landlord is
required, such approval shall mean the written approval of the Landlord’s
representative, who, as between Landlord and the Tenant, shall be provided with
all requisite corporate authority to act on behalf of the Landlord for purposes
of this Agreement.

13.16 Covenant of Good Faith and Fair Dealing. Each Party agrees to act in good
faith in dealing with one another pursuant to this Lease. Each Party hereby
covenants to the others that it shall not undermine the rights of the other
Party hereto with respect to the Agreement and will cooperate with each other in
achieving the goals of this Lease; provided, however, that nothing in the
foregoing will be deemed to limit or otherwise affect the rights of a Party to
terminate this Lease, all as provided for in this Lease.

13.17 Amended and Restated. This Lease amends and restates in its entirety the
Original Lease.

[signatures on following page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Lease to be executed as
of the day and year first above written.

 

LANDLORD:     TENANT: HRHH HOTEL/CASINO, LLC     LVHR CASINO, LLC By:   LOGO
[g540709ex10_5pg20a.jpg]     By:   LOGO [g540709ex10_5pg20b.jpg]  

 

     

 

Name:   Theresa A. Hoyt     Name:   Theresa A. Hoyt Title:   Authorized
Representative     Title:   Authorized Representative



--------------------------------------------------------------------------------

Exhibit A

Site Plan showing Gaming Operations Location

 

EXHIBIT A



--------------------------------------------------------------------------------

 

LOGO [g540709ex10_5pg22.jpg]